                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JASON M. HUFFMAN,                               )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       ) Case No. 4:18-CV-1710 PLC
                                                )
NANCY A. BERRYHILL,                             )
Deputy Commissioner of Operations,              )
Social Security Administration,                 )
                                                )
            Defendant.                          )

                              MEMORANDUM AND ORDER

       This case is before the Court on Defendant Nancy A. Berryhill’s motion to reverse the

decision of the administrative law judge (ALJ) and remand the case to Defendant pursuant to

sentence four of 42 U.S.C. § 405(g). [ECF No. 13] Plaintiff responded, stating “no objection” to

Defendant’s motion to reverse and remand. [ECF No. 14]

       On October 5, 2018, Plaintiff filed a complaint seeking review of Defendant’s decision

that Plaintiff was not under a disability within the meaning of the Social Security Act. [ECF No.

1] Defendant filed her answer and a transcript of the administrative proceedings. [ECF Nos. 6,

7] Plaintiff filed a brief in support of the complaint, as well as a statement of uncontroverted

material facts. [ECF Nos. 8, 8-1]

       On April 9, 2019, Defendant filed the instant motion to reverse and remand the case to

Defendant for further action under sentence four of 42 U.S.C. § 405(g), which permits the Court

to “enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). Defendant represents that, in preparing the brief in support of
Defendant’s answer, agency counsel determined that “remand was necessary for further

evaluation of Plaintiff’s claim.”     [ECF No. 13]        Defendant states:     “On remand, the

Commissioner will obtain additionally testimony from a vocational expert and resolve any

apparent conflicts regarding Plaintiff’s ability to reach and the demands of jobs in the U.S. Dept.

of Labor’s Dictionary of Occupational Titles consistent with Social Security Ruling 00-4p[.]”

[Id.]

        Based on the record, the Court grants Defendant’s unopposed motion to reverse the

ALJ’s decision and remand this matter to Defendant for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). Accordingly,

        IT IS HEREBY ORDERED that Defendant’s unopposed motion to reverse and remand

[ECF No. 13] is GRANTED.

        A separate judgment in accordance with this Memorandum and Order is entered this

same date.



                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of April, 2019




                                                2
